Citation Nr: 0408736	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from June 
25, 1999 to December 11, 2002.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, on and after December 12, 2002.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel









INTRODUCTION

The veteran had active service from October 1969 to February 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  

The RO, in pertinent part, granted entitlement to service 
connection for PTSD with assignment of a 30 percent 
evaluation, effective from June 25, 1999, date of claim.  

In August 2003, the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD, effective December 12, 
2002.


FINDINGS OF FACT

1.  From June 25, 1999 to December 11, 2002, PTSD was 
productive of impairment compatible with no more than 
occupational and social impairment with reduced reliability 
and productivity.

2.  On and after December 12, 2002, PTSD has been productive 
of impairment more closely compatible with no more than 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation of 50 
percent for PTSD are met from June 25, 1999 to December 11, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  On and after December 12, 2002, the criteria for an 
initial increased evaluation of 70 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's request to reopen a claim of entitlement to 
service connection for PTSD was received at the RO on June 
25, 1999.

The veteran underwent a VA psychiatric examination in 
November 1999.  The examiner noted that he had a rather 
extensive history of treatment for psychiatric problems.  In 
1992, he was examined for his competency to stand trial, and 
the examining psychiatrist provided diagnoses of PTSD and 
mixed personality disorder.  

He had also reported symptoms that would be consistent with 
PTSD such as flashbacks, being greatly distressed when 
reminded of Vietnam experiences, and the general feeling of 
being estranged from others.  In 1992, he was given a 40 year 
sentence to the Texas Department of Corrections and he was 
currently incarcerated.  

The veteran's main complaint was that he did not like to be 
around people or to be touched by people.  He reported 
intrusive thoughts of his Vietnam experiences and distressing 
nightmares.  He preferred to remain isolated from other 
people.  He stated that he felt depressed much of the time 
and that loud noises or other stimuli which he associated 
with Vietnam greatly upset him.  He reported that he 
experienced panic attacks.  

The examiner noted that the veteran's description of panic 
attacks were limited symptom attacks and were somewhat 
atypical in terms of the symptoms he reported.  For example, 
he noted that he felt tingling his arms and chest pain.  He 
did not describe any palpitations, fears of losing control, 
or any other symptoms typically associated with panic 
attacks.  

The examiner stated that the veteran's social functioning was 
severely impaired.  Historically, it appeared that he had 
been able to work successfully until his head injuries.  The 
examiner felt that given the fact that the veteran had 
significant cognitive impairment, much of his vocational 
incapacity was related to his cognitive dysfunction and not 
to any symptoms of depression or other axis 1 psychiatric 
disorders, including PTSD.

Mental status examination revealed that the veteran's formal 
thought process was essentially intact.  He did show some 
blocking during the interview, but generally communicated 
well.  There were no delusions, hallucinations or 
inappropriate behavior.  There were no suicidal or homicidal 
thoughts, ideations, plans, or intent.  He was able to care 
for all of his basic needs.  He was oriented to person, place 
and time.  

He suffered from moderate to severe memory impairment.  He 
was unable to recall important events from his past.  His 
immediate recall was also impaired.  He showed no obsessive 
or ritualistic behavior.  His speech was somewhat hesitating 
in quality.  He did not speak spontaneously and responded 
briefly to direct questions.  For the most part his replies 
were relevant and coherent.  There was no evidence of any 
gross disorganization in his formal thought processes.  

The veteran reported having a panic attack during the 
interview, however, the examiner's observation of him did not 
suggest that he was hyperventilating or showing any other 
evidence of distress that might typically be observed during 
a panic attack.  He was mildly depressed.  His history 
suggested some difficulty with impulse control.  

The diagnoses were:  cognitive disorder, not otherwise 
specified (NOS), manifested by difficulties with memory, 
concentration, and attention; PTSD; and personality disorder, 
NOS, with schizoid, avoidant, and passive aggressive 
features.  A global assessment of functioning (GAF) score of 
45 was assigned.  

Treatment records dated from March 1993 to January 2003 were 
received from Texas Department of Criminal Justice.  In a 
December 12, 2002 record, it was noted that the veteran had 
been experiencing daily panic attacks and that he felt that 
he was currently dealing with them well.  There was no 
homicidal/suicidal thoughts or hallucinations or delusions.

The veteran underwent a VA psychiatric examination in July 
2003.  The examiner noted that the claims folder had been 
reviewed and that the examination would cover his functioning 
since the November 1999 VA psychiatric examination.  He had 
not been hospitalized since the last examination, however he 
had received medication for depression and PTSD.  He reported 
daily panic attacks and related that he had nightmares when 
under stress.  He usually had nightmares once a week.  There 
was essentially no remission of symptoms.  He reported that 
he could not "stand for people to be behind him" and that 
he was bothered by loud noises.  He indicated that did not 
work because he was not trusted.  He stated that he stayed 
alone and didn't talk to many people.  He had a few 
activities or leisure pursuits.    

Mental status examination revealed no evidence of suicidal or 
homicidal ideation.  There were no delusions, hallucinations 
or thought disorder.  He did appear to be seriously impaired 
cognitively.  He had extremely poor memory for both recent 
and remote material.  He was a very poor historian.  He was 
oriented to person, place and time.  His affect was flat and 
his mood was depressed.  His sleep was impaired and the 
examiner noted that reports of panic attacks exist in the 
record.

The examiner felt that the veteran continued to meet the 
criteria for the diagnosis of PTSD.  His symptoms included 
avoidance, intrusive re-experiences, hypervigilance, blunted 
affect and preoccupation with events Vietnam.  These were 
noted to occur daily at their most frequent.  

The diagnoses were PTSD, dysthymic disorder, and organic 
brain syndrome, NOS.  A GAF score of 35 was assigned.  The 
examiner noted that the veteran had significant cognitive 
function, compromising his memory, and seemed to have a 
significant and separate problem with depression.  

It was stated that much of the veteran's impairment in 
psychosocial functioning was more related to the veteran's 
organic brain syndrome than to his PTSD, although the brain 
syndrome may make him less able to cope with his PTSD and 
less able to learn better coping methods and thus makes him 
more vulnerable to these symptoms.

Increased Rating

The veteran's claims for a higher rating arose following the 
assignment of an initial disability rating. On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In Fenderson v. West, 12 Vet App 119 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves ratings 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating these claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) 
and Part 4.  Separate diagnostic codes identify the various 
disabilities. 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition. 38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. 
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  The CAVC 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  It should also be noted that 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2003).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  GAF scores ranging between 71 to 
80 reflect that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

The Board observes that in both the November 1999 and July 
2003 VA psychiatric examinations, the veteran has been 
diagnosed with other mental disorders in addition to PTSD.  
Neither examination report has shown how the service-
connected PTSD may be distinguished clinically from the other 
mental impairments exhibited by the veteran.  When the state 
of the medical evidence is such that it is not possible to 
separate the effects of a non-connected condition from those 
of a service-connected condition, VA regulations dictate that 
such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 38 C.F.R. § 3.102 (2003).  In this decision, 
therefore, the Board will attribute all of the symptoms of a 
mental disorder that are shown by the probative evidence to 
the veteran's service-connected PTSD.  Id.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to initial 
increased disability ratings for PTSD has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a grant of the benefit sought on appeal.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Initial Increased Evaluation: From June 25, 1999 to December 
11, 2002 

The Board finds that, prior to December 12, 2002, the 
veteran's PTSD symptomatology more nearly approximated a 50 
percent rating.  A November 1999 VA psychiatric examination 
revealed that the veteran's PTSD was manifested by reports of 
panic attacks, moderate to severe memory impairment, 
difficulty with impulse control and mild depression.  
Furthermore, the examiner described the veteran's social 
functioning as severely impaired and that he also had 
significant cognitive impairment.  

The examiner assigned a GAF score of 45 which contemplates 
serious symptoms.  Thus, it is at least as likely as not that 
this symptomatology is reflective of significant occupational 
and social impairment.  With resolution of all reasonable 
doubt in the veteran's favor, the Board finds that prior to 
December 12, 2002 the veteran's PTSD symptomatology met the 
requirements for a 50 percent rating.  See 38 C.F.R. § 4.3.


Initial Increased Evaluation: On & After December 12, 2002

The Board notes that the evidentiary record on and after 
December 12, 2002, is somewhat contradictory as to the nature 
and extent of severity of the veteran's chronic psychiatric 
symptomatology no matter how diagnosed.  See Mittleider, 
supra.  While the evidence does not show per se occupational 
social impairment with deficiencies in most areas, to wit, 
spatial disorientation, intermittent illogical, obscure, or 
irrelevant speech, or evidence of near-continuous panic or 
depression affecting the veteran's ability to function 
independently, appropriately, or effectively, clinical 
objective examination more closely reflects the severity of 
psychiatric impairment contemplate din the next higher 
evaluation of 70 percent.  

More specifically, when examined by VA in July 2003, the 
veteran reported daily panic attacks and nightmares once a 
week.  He continued to have extremely poor memory for recent 
and remote material.  His affect was flat and his mood was 
depressed.  The examiner assigned a GAF score of 35 which 
contemplates the level of seriously disabling psychiatric 
symptomatology contemplated in the next higher evaluation of 
70 percent.  As was the case in the above discussed rating 
period, the evidentiary record more closely reflects the 
criteria for the next higher evaluation of 70 percent.  
38 C.F.R. § 4.7.

Resolving any reasonable doubt which may exist in this case, 
the Board finds that the evidentiary record supports an 
initial increased evaluation of 70 percent for PTSD on and 
after December 12, 2002.  As PTSD has not been shown to 
totally disable the veteran either socially or industrially, 
a 100 percent evaluation is not warranted.  In this regard, 
the evidentiary record is devoid of a showing that the 
veteran suffers from gross mental incapacitation.  He is able 
to care for himself and does not suffer from disorientation 
or memory loss for names.  In the absence of total 
psychiatric impairment, the Board finds that a 100 percent 
evaluation is not warranted.

With respect to the application of Fenderson, supra, there is 
no basis for further consideration of "staged" ratings as 
such are already in effect, and the Board has granted 
increased evaluations for the two disability periods at 
issue.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
record is clear in that PTSD has not required any inpatient 
care and has not markedly interfered with employment as 
contemplated by the extraschedular criteria.

The currently granted increased evaluations of 50 percent and 
70 percent for the subject disability periods at issue 
adequately compensate the veteran for the nature and extent 
of severity of his PTSD.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.


ORDER

Entitlement to an initial increased evaluation of 50 percent 
for PTSD, from June 25, 1999 to December 11, 2002, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an initial increased evaluation of 70 percent 
for PTSD, on and after December 12, 2002, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



